Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art found in U.S. Patent 5,655,891. The prior at discloses a positive displacement pump featuring a plurality of cylinders (11) for distributing a flow of hydraulic fluid between a reservoir and a load, the device comprising a housing (See, Figure 7) having a plurality of cylinders (11); and an input port of the housing fluidly connected to each cylinder of the plurality of cylinders, the input port (not labeled) facilitating introduction of the hydraulic fluid into said each cylinder; an output port (17) of the housing connected to said each cylinder (see, Figure 7) the output port facilitating the ejection of the hydraulic fluid from each cylinder; and a distributor (6) coupled to the main shaft of the hydraulic device, such that distributor rotates in conjunction with the main shaft, the distributor having a distributor body including a port configured for fluid communication with the output port. 
U.S. Patent 5,655,891, fails to disclose wherein the distributor has two ports one connected to the inlet and one connected to the outlet because the prior art uses the distributor to block the input port in the cylinder and pressurize the fluid to allow it to escape from the output port. 
An additional piece of prior art which is provided by the Applicant of pertinence is U.S. Patent 8,307,752. This prior art discloses all the limitations of applicants current invention with the exception of the distributor being coupled to the main shaft as the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745